Title: To Thomas Jefferson from Albert Gallatin, 16 February 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department Feby. 16th. 1802
          
          I have the Honor to enclose two Statements in relation to the marine Hospitals.—
          The Statement A exhibits the balances remaining unexpended in the hands of the several Collectors and Agents on the 30th. September last, or on the last day to which Returns have been receiv’d.—
          The Statement B exhibits the total Amount receiv’d in each State, and expended by each Hospital from the Commencement of the Institution to the same day.—
          The only ports where Hospitals have been establish’d or temporary relief afforded to the Seamen, are,—
          
          1st. Boston, Newport, Norfolk and Charleston-South Carolina, where marine Hospitals have been, altogether established under the Laws of Congress, exclusively appropriated to the use of Seamen, and solely supported out of the funds, rais’d under the Authority of the United States.—The Hospital at Newport has lately been discontinued.—
          2d. Baltimore, where the Hospital is in the same Situation as to it’s funds, but is plac’d under the Controul of the board of Health.—
          3d. New-York & Philadelphia, where sick Seamen are receiv’d in the City Hospital, at a fixed rate per week, paid out of the marine Hospital fund.—
          4th. Portland, New London, Wilmington-North Carolina, Newbern, Edenton, and lately Newport and Alexandria, where temporary relief is afforded in private boarding Houses.—
          5th. Savannah, from which no returns have been receiv’d.—
          By the Statement B it appears that the whole sum receiv’d from Seamen, either in private or in public Service, amounts to 147,875. dollars and 58 cents, of which 6,18533/100, have been applied to the purchase of the Hospital at Gosport near Norfolk, and 74,63651/100, have been expended for the relief of sick Seamen; that 73,76161/100, remain unexpended, in the hands of sundry Collectors, and Agents, and that 6,70787/100, are due to certain Agents, who have expended more than has been receiv’d by them.—
          This last circumstance has taken place in Newport Norfolk and Charleston, namely in three of the four marine Hospitals, which have been established: and it will be perceiv’d by a recurrence to the same statement, that to those three places, the Navy fund has been exclusively applied.—but this last fund being nearly exhausted, it is impracticable to continue any longer, the established Hospitals at Norfolk & Charleston, unless Congress shall think proper to grant them some aid, or to make such Alterations in the Law, as will permit a more general application of the fund.—
          Under existing Circumstances, if no alteration shall be made, it will be necessary to write to the Collectors of both places, to discontinue in toto, the Hospitals, after the 31st. March next. For the advances made by them, must, by this time, exceed twelve Thousand dollars; these have been paid out of the proceeds of the duties on Import and Tonnage, and cannot be admitted to their credit; in their accounts as Collectors.—It will be necessary for them to continue to collect the Seaman-money, until they shall have been fully reimbursed for their advances.—
          If it be asked why the funds have proven insufficient in those two places, the following reasons, it is believ’d, may be assign’d—1st. the Establishment of an Hospital; instead of having had recourse to City or State Institutions, as in Philadelphia and New York; which has drawn with it all the Expences of Superintendence attending Physicians &a. For what reason the Gosport Hospital was purchas’d from the State of Virginia, I am at a loss to know, but if it was intended for the Navy it shou’d be supported out of the funds appropriated for that Department and plac’d under its Controul.—The Building is much too large and in an unfinished State; and wants immediate and expensive Repairs.—2dly. Those two Seaports are more expensive and generally so far especially, as relates to non Residents more sickly than the more northern ports.—3dly. The provision of the Law which makes Seamen on board coasting vessels pay only in the port to which they belong is unjust in its operation and bears more particularly on the Southern Ports.—
          It is necessary to state that Complaints are frequently receiv’d from those ports, where no relief has yet been granted; the Seamen complaining that they pay without deriving any benefit from it.—This may be true in some instances; but it is doubtful, whether the application of the funds, in such manner that they might find relief in all the important ports of the Union in case of Sickness, may not be more beneficial to them, than a provision in the ports where they reside, and where they want it least.—
          Whilst the Expenditure of the money, is restricted to the port or State, where it is collected, it cannot be consider’d in any other light, than as a Muncipal Establishment, and wou’d, more conveniently be plac’d, under the Controul of the State itself.—
          I have the Honor to be very respectfully, Sir! Your Obt Servant.
          
            Albert Gallatin
          
        